UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4451

KEITH DESMOND WRIGHT,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Thomas A. Wiseman, Jr., Senior District Judge,
sitting by designation.
(CR-94-95)

Submitted: March 31, 1997

Decided: October 28, 1997

Before ERVIN and WILLIAMS, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Aaron E. Michel, Charlotte, North Carolina, for Appellant. Mark T.
Calloway, United States Attorney, Gretchen C.F. Shappert, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Keith Wright was convicted by a jury of one count of
possession of crack cocaine with intent to distribute in violation of 21
U.S.C. § 841(a)(1) (1994), and aiding and abetting in the same in vio-
lation of 18 U.S.C. § 2 (1994). Wright raises ten issues on appeal: (1)
whether the district court abused its discretion when it limited defense
counsel's cross-examination of two witnesses; (2) whether the district
court erred by admitting his pre-polygraph statements; (3) whether he
was entitled to a hearing in which he would have the opportunity to
prove actual juror bias; (4) whether the district court abused its discre-
tion by denying his motion for new trial; (5) whether the evidence
was sufficient to support the finding of guilty; (6) whether the district
court was clearly erroneous in its determination of the amount of
drugs attributable to him; (7) whether the district court erroneously
determined that he exercised a supervisory role in the conspiracy; (8)
whether the district court erred by enhancing his base offense level
for possession of a firearm during the conspiracy; (9) whether the dis-
trict court erred by enhancing his base offense level for perjury; and
(10) whether the district court erred by not granting him a downward
adjustment for acceptance of responsibility. Finding no reversible
error, we affirm.

Wright was a member of a large drug conspiracy which distributed
approximately 100 kilograms of crack cocaine and six kilograms of
powder cocaine between 1990-94. The evidence showed that Wright
was a mid- to upper-level manager in the conspiracy. Police officers
eventually arrested him during a sting operation. Most of the testi-
mony against Wright at trial came from his alleged co-conspirators.

Restrictions on the scope of cross-examination are within the sound
discretion of the trial judge, and trial courts are generally given wide
latitude to set reasonable limits to prevent harassment, prejudice, or

                     2
confusion of the issues, United States v. Ambers , 85 F.3d 173, 175-76
(4th Cir. 1996), and we find no abuse of discretion in the present case.
Defense counsel's strategy was to discredit the witnesses by showing
that they had a motive to testify falsely (i.e., to receive a more favor-
able sentence). This was adequately accomplished by questioning the
witnesses about the terms of their plea agreements. We agree with the
district court's determination that the proposed lines of questioning
were irrelevant.

We also find that the district court did not err by denying Wright's
motions to suppress incriminating statements made during a pre-
polygraph interview, for an evidentiary hearing on alleged juror bias,
and for a new trial. Wright signed a written waiver of rights form
prior to the pre-polygraph interview. We find that the record supports
the district court's determination that Wright's execution of the form
was knowing, voluntary, and performed after consultation with coun-
sel, who was also present throughout the interview. We decline to
address whether Wright's failure to execute a prior non-attribution
agreement is dispositive because we find that the waiver superseded
any such agreement.

We review the district court's decision concerning whether to order
an evidentiary hearing on juror bias for abuse of discretion. United
States v. Gravely, 840 F.2d 1156, 1159 (4th Cir. 1988). "To justify a
post-trial hearing involving the trial's jurors, the defendant must do
more than speculate; he must show clear, strong, substantial and
incontrovertible evidence . . . that a specific, non-speculative impro-
priety occurred." Tejada v. Dugger, 941 F.2d 1551, 1561 (11th Cir.
1991) (citations and internal quotation marks omitted) (ellipses in
original). We find that Wright failed to meet this burden. His claims
were based solely on a telephone call allegedly made to defense coun-
sel after trial by a juror who informed counsel about the actions of
two jurors. Counsel did not produce an affidavit from the juror mak-
ing the allegations, only his notes from the telephone conversation.
Accordingly, Wright failed to make a threshold showing of juror bias,
and a hearing was not required. Moreover, the biases alleged by
Wright were internal in nature1 and any testimony concerning them
_________________________________________________________________
1 See Tanner v. United States, 483 U.S. 107 (1987) (jury's verdict can
only be impeached upon a showing of external influences such as media
reports and blackmail of a juror); see also Gravely, 840 F.2d at 1159
(burden on defendant to show that influence was external).

                    3
would have impermissibly infringed on the deliberation process.2

This court reviews the district court's decision denying Wright's
motion for a new trial for an abuse of discretion, United States v.
McMahan, 852 F.2d 337, 339 (8th Cir. 1988), and we find no such
abuse here. Motions for a new trial based on newly discovered evi-
dence are not looked upon favorably. Id. In the present case, Wright
fails to meet his burden established by this court in United States v.
Custis, 988 F.2d 1355, 1359 (4th Cir. 1993). 3

On direct appeal of a criminal conviction, a "verdict must be sus-
tained if there is substantial evidence, taking the view most favorable
to the Government, to support it." Glasser v. United States, 315 U.S.
60, 80 (1942). In the present case, we find that the evidence over-
whelmingly supports Wright's conviction, and we reject his assertion
that dismissal of the conspiracy count as a result of a hung jury was
the equivalent of an acquittal, which would preclude the consideration
of co-conspirator testimony.4

Finally, we find that the record supports the district court's deter-
mination as to the amount of drugs attributable to Wright and the
court's calculation of his base offense level under the Sentencing
Guidelines.5 We therefore affirm the findings and sentence of the dis-
trict court. We dispense with oral argument because the facts and
legal contentions are adequately presented in the material before the
court and argument would not aid the decisional process.

AFFIRMED
_________________________________________________________________
2 See Fed. R. Evid. 606(b) (prohibiting inquiry into the deliberation
process).
3 Specifically, Wright failed to show that his claims concerning counsel
were material to his conviction or that having counsel of choice would
have resulted in acquittal. Wright's claims that one of the Government's
witnesses was coerced to testify, even if true, were merely impeaching.
Finally, Wright's claims concerning Government retaliation for proceed-
ing to trial were refuted by the counsel who represented him during plea
negotiations, and, in any event, they were not "new" because Wright was
aware of the Government's position prior to trial.
4 See United States v. Arrington , 719 F.2d 701, 703 n.3 (4th Cir. 1983).
5 United States Sentencing Commission, Guidelines Manual (Nov.
1995).

                    4